 In the Matter of RUBBER STAMPS, INC.andINTERNATIONAL METALENGRAVERS UNION, UNAFFILIATEDCase No. 2-C-5605.-Decided June 2, 1945DECISIONANDORDEROn January 16, 1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had engagedin and was engaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action as setforth in the copy of the Intermediate Report annexed hereto. None of theparties has filed Exceptions to the Intermediate Report, or briefs, orrequested a hearing before the Board for the purpose of oral argument.The Board has considered the rulings of the Trial Examiner at the hear-ings and finds that no prejudicial error was committed. The rulings arehereby affirmed. The Board has considered the Intermediate Report and theentire record in the case; as noted above, no exceptions have been filed.Accordingly, the Board hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.IORDERUpon the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Rubber Stamps, Inc., New York City,and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Metal Engravers Union,unaffiliated, or in any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees, or in any other1 The Trial Examiner states that Garsson was hired as a compositor to July 15. However, the recordestablishes,and we find,that Garsson was hired in this capacify on July 11. This discrepancy doesnot effect the correctness of the Trial Examiner's other findings or conclusions,which we adopt herein.62 N. L. R. B., No. 4.12 RUBBER STAMPS, INC.13manner discriminating in regard to their hire or tenure of employment orany term or condition of their employment ;(b) In any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self organization, to form labororganizations, to join or assist InternationalMetal Engravers Union,unaffiliated, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to George Garsson immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges ;(b)Make whole George Garsson for any loss of pay he may have suf-fered by reason of the respondent's discrimination in regard to his hire andtenure of employment by payment to him of a sum of money equal to thatwhich he normally would have earned as wages from the date of his dis-charge to the date of the respondent's offer of reinstatement, less his netearnings during such period ;(c)Post at its plant at New York City, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished bythe Regional Director of the Second Region, shall, after being duly signedby the respondent's representative, be posted by the respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall be taken by therespondent to insure that said notices are not altered, defaced, or coveredby other material ;,(d)Notify the Regional Director for the Second Region in writing,within ten (10) clays from the date of this Order, what steps the respond-ent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decisionand Orderof the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act,we hereby notify our employees that :We will not in any manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to formlabor organizations,to join or assist International Metal EngraversUnion,unaffiliated, or any other labor-organization,to bargain collec- 14,DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privileges pre-viously enjoyed, and make them whole for any loss of pay suffered asa result of the discrimination.George Garsson.All our employees are free to become or remain members of the above-named union or any other labor organization: We will not discriminate inregard to hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity on behalfof any such labor organization.RUBBERSTAMPS, INC.,Employer.(Representative)DatedNOTE-Any of the above-named employees presently serving in the armed forcesf the UnitedStates will be offered full reinstatement upon application in accordancepith the SelectiveService Actafter discharge from the armed,forces.This notice must remain posted for 60 clays from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Jack Davis,for the Board.Mr. Alfred A. Levey,ofNew York, N. Y., for the respondentMr. Conrad Woelfel,of New York, N. Y., for the Union.STATEMENT OF THE CASEUpon a chargeduly filed byInternationalMetal Engravers Union, unaffiliated,herein calledthe Union,the NationalLaborRelations Board, herein called the Board,by its RegionalDirector of the SecondRegion(New York,N. Y.), issued its coin-plaint datedNovember 17, 1944, against Rubber Stamps,Inc.,hereincalled therespondent,alleging that the respondenthad engagedin and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8'(1)and (3)and Section 2 (6) and(7) of the National Labor RelationsAct, 49 Stat.449, hereincalled the Act. Copiesof the coiiiplaint and the charge,accompaniedby notice ofhearing,were duly served upon the respondent and the Union.With respectto the unfair labor practices the complaint alleged in substance that(1) the respondent discharged George Garsson on or aboutJuly 17,1944, and hassince that date failed and refused to reinstate said Garsson because he joined orassisted the Union;and (2)the respondent,from on orabout July 17, 1944, to the(late of the issuanceof this complaint, vilified, disparaged,and expressed disapprovalof the Union,interrogated its employees concerning their union affiliations,urged,persuaded,and warned its employees to refrain from joining or assisting the Union, RUBBER STAMPS, INC.15and-threatened its employees with discharge or other reprisals if they joined orassisted the Union. The respondent filed no answer to the aforesaid complaint.'Pursuant to the aforesaid notice a hearing was held in New York City on Decem-ber 12 before William J.Isaacson,the undersigned Trial Examiner duly designatedby the Chief Trial Examiner. The Board represented by counsel, the Union by arepresentative,and the respondent by its president, participated in the hearing andwere afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues. At the conclusion of the casecounselfor the Board moved to conform the complaint with respect to formal matters tothe evidence adduced. There was no objection and the motion was granted. Althoughall partieswere afforded an opportunity to argue orally on the record before the under-signed, none of the parties availed themselves of this opportunity. Nor did the partiesavailthemselves of the opportunity to file briefs with the undersigned.Upon the entire record in the case and from his observation of the NN itness, the under-signed makes the following.FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENT)Rubber Stamps, Inc., a New York corporation, has its principal office and placeof business in New York City, where it is engaged in the manufacture, sale, and dis-tribution of rubber stamps. During the period beginning in December 1943 to the dateof the-hearing, the respondent used in its above operations raw materialsconsistingof wood,'rubber, and bakelite. The bakelite, having a value of approximately $500, wasshipped to the respondent's plant from points outside the State of New York. Duringthe same period 98 percent of the respondent's finished products, having a valueof about $50,000, was manufactured under a contract with the Navy and deliveredto the United States Naval Supply Depot in Brooklyn, New York. The Navythereupon ships these goods to points throughout the United States and delivers themtoNavy vessels sailing to points throughout the world. The respondent admits thatit is engaged in commerce within the meaning of the ActII.THE LABOR ORGANIZATION INVOLVEDInternationalMetal Engravers Union, unaffiliated, is a labor organization admittingtomembership employees of the respondent.III. THEUNFAIR LABOR PRACTICES"A. Interference, restraint, and coercion prior to and accompanying George Garsson'sdischarge; George Garsson's dischargeOn Friday, July 14, 1944, employee George Garsson,a union member,asked one1These findings of fact are based upon stipulations in the record between counsel fm the Boardand the respondent's president.9 The testimony of the Board's witnesses in support of the allegations in the complaint is confinedsolely to statements and conduct attributed to President Levey. Their testimony is in large measurecorroborative of one another.The respondent made no real attempt to rebut their testimony.PresidentAlfred Levey called no witnesses other than himself to testify at the bearing in the instant caseMoreover, Levey. uponbeing sworn as a witness,merely stated, "All the remarks that have beenpassed that I said about the Union are false." He qualified this statement,declaring"I have saidthings but it has not been against the Union.It has been probably members of the union."Further-more, in several instances he corroborated testimony of Board witnesses,and, on several occasion,during the hearing, be expressed his hostility to the Union.Upon this state of the record the under.signed accepts the credible testimony of the Board's witnesses as a truthfulaccount of what occurredand finds that President Levey made the statements and engaged in the conduct hereinafter set forth 16DECISIONSOF NATIONALLABOR RELATIONS BOARDof his fellow employees, Benjamin Abroinowitz, before work,to jointheUnion.Abromowitz agreed to join the Union and that night he went to the union hall withGarsson and became a union, member. The next day Abromowitz told Garsson that hedeemed it his duty as an employee of the respondent to advise President Levey thatthey were union members. Garsson suggested that he "let it go till Monday." Abromo-witz acceded to his suggestion. On Monday, July 17, Abromowitz again informedGarsson that he would inform Levey of their membership. Thereupon, Abromowitzcalled Levey aside and told him that he, Abromowitz,was a unionman and that hethought "it was only fair that [Levey] should know about that." Levey. replied, "Ben,you are making a big mistake. The Union is a bunchof racketeers and gangstersand they only want your dues every month." He continued, "I ought to know becauseIwas one of the organizers of that Union." He thereupon pointed out that "this wasnot much of a union," that their organizational efforts had been largelyineffectual.Abromowitz replied that he nevertheless desired to be a union member. He concludedthe discussion by informing Levey that Levey would receive a registeredletter fromthe Union requesting recognition. Levey thereupon approached Garsson andsaid, "soyou are a union man." Garsson replied that he was. Levey said, "I wouldadvise youto quit [the respondent's employ]." Garsson inquired, "are my services satisfactory?"Levey, replying affirmatively, added that although eventually he would be compelled"to sign up with the Union" he would "give [them] a fight."3Later in the day Levey refused to accept the registered letter sent to him by theUnion and so informed Garsson and Abromowitz. Garsson replied thathe consideredLevey's action to be "foolish". About-2:30 o'clock thatsame afternoontheUnion'srepresentative, ConradWoelfel, learning of the respondent's rejectionof the letter,attempted to deliver it personally. Woelfer first inquired of Levey whyhe had refusedto accept-it. Levey replied that "he would have nothing to do with theunion and hedidn't givea damnwhat was in the letter".Woelfel, urging that Levey at least readit,handed him the letter. Levey, refusing to read the letter, threwit intothe corridor.Woelfel asserted that the Union represented the employees and that theletter,settingforth this claim, contained a draft of an agreement for negotiations. Levey advisedWoelfel that the representation of his employees was "none of [Woelfel's]business"and that Woelfel should "get the hell" out of the shop. He threatened eitherto call apoliceman to remove Woelfel, or to complain to the Navy that Woelfelwas interferingwith production under the Navy contract. Finally, Levey, in the presence of theemployees, seizedWoelfel and physically ejected him from theplant.Leveythereuponshouted to the employees. "There is your union, a bunchof gangsterstrying to comein here and run my shop for me." Levey continued, "We willsee if we want a unionaround this place." He then inquired of the female employees whether theydesired aunon.'They replied in the negative. He turned to Abromowitz and declared, "you areoutvoted."Levey next informed Garsson, "You are through after 5 o'clock [the end of theworking day]. I won't have any union around here." About a half hourlater, asAbromowitz was instructing Garsson in the method of producing a certain kind oftype,Levey informed Garsson, "You are now through." He warned Garsson, "If yougo looking for a job in this business, I am going to blackball you."3Abromowitz overheard several of Levey's conversations with Garsson that day. He 'was admittedlyunable, however, to recall precisely what he overheard during each particular conversation. Accord-ingly, to the extent that Abromowitz's version of these various conversations differs from that ofGarsson theundersignedaccepts Garsson'sversion thereof.4At the time herein above set forth the respondent had in its employ 6 employees, 4 females and 2males,Garsson and Abromowitz Three of the four female employees were schoolgirls who workedonly during the summer. RUBBER STAMPS, INC.17Levey contended at the hearing that the respondent's operations required the servicesof an experienced moulder and that Garsson was discharged because he could notqualify as such. This contention is \\holly without merit It is conclusively establishedby the above statement of facts that the sole reason for Garsson's discharge was hisunion membership and activities.` In any event Garsson, as the credible testimony ofGarsson and Abromowitz establishes, was hired not as a moulder, but as a compositoron July 15, but 6 days before his discharge. He was to become familiar with the mould-ing operation only at such times as there was no composing work. Abromowitz, whowas an experienced moulder, testified that it was impossible to learn the respondent'smoulding operation within the short time Gat-sson was employed in the respondent'splant.He further testified that he, himself, had needed approximately a month in orderto learn the entire moulding operation.'Upon the foregoing facts and the entire reecord the undersigned finds that Garssonwas discharged because of his membership in the Union and activities on its behalf,the respondent thereby interfering with, restraining, and coercing its employees in theexercise of their rights guaranteed them under the Act The undersigned further findsthat the respondent's anti-union statements and conduct hereinabove set forth viewedin their totality against a background of employer hostility to the Union and itsadherents, including the discriminatory discharge of Garsson, constituted independentviolations of the rights guaranteed the employees in Section 7 of the Act'B. Acts of interference, restraint, and coercion subsequent to Garsson's dischargeGarsson's discharge did not signalize the cessation of the respondent's anti-unionactivities.President Levey continued his campaign to oust the Union from the plant.About a week after Garsson's discharge President Levey hired one Jack Steinowitzunder the following circumstances. Steinowitz who was unemployed at the time, wasinformed by Woelfel that there was a job available at the respondent's plant. He there-upon telephoned Levey and inquired concerning the job. He assured Levey that hehad had sufficient experience, having worked in several rubber stamp shops includingthe Samuel H. Moss Co. Levey replied, "I would be very interested in hiring a manof your caliber, but since you worked at Samuel H. Moss andthat is a union shop, Innist know are you still a member of the Union?" Steinowitz replied that he no longerwas a union member. Levey then inquired whether he would be "willing to sign anaffidavit to that effect " Upon Steinowitz's affirmative reply, Levey asked him to cometo the plant for an interview. During the interview Levey again expressed a doubtas to whether Steinowitz was, as he said, no longer a union member. Steinowitz reiter-ated that he was not then a union member and that he had previously been a unionmember only because it was required under a closed-shop contract. Thereupon Leveydirected Abromowitz to take Steinowitz upon a tour of the plant At the conclusionof the interview, when the question of union membership was again raised by Levey,Steinowitz once more offered to make an affidavit. Levey, apparently convinced bySteinowitz's protestations, replied that it would he unnecessary. Subsequently, uponhiring one Jack Weinrib as a compositor, Levey inquired of him whether he was a5Levey admitted at the hearing that he had had an "argument" with Garsson about the Union andthat he, Levey, was"verymuch hurt" and "very sore9The respondent raises no question concerning the manner in which Garsson performed his dutiesas a compositor.Levey expressly admitted that he had found no fault with Garsson'swork as acompositor.Abromowitz testified that insofar as Garsson'swork as a compositor was concerned, "Hedid his duties,did what he was told, and did them competently."Garsson testified that not only had hereceived no complaints concerning his work but that on Saturday, 2 days before his discharge, Leveyinformed him, "I think you will get along very nicely here "7The undersigned finds further evidence of independent violations of the rights guaranteed theemployees in Section 7 of the Act in the respondent's conduct and statements subsequent to Garsson'sdischarge,as hereinafter set out. 18UECrSlONS OF NATIONAL LABOR RELATIONS BOARDunion member. Levey, after first testifying thatWeinrib replied in theaffirmative,admitted that "He might have said no."On October 24, 1944, the Union filed a petition with the Board's Regional Offices,alleging that a question concerning representation among the respondent's employeeshad arisen.(Tatter of Rubber Stamps, Inc.,Case No. 2-R-5142.) On November 21the respondent and the Union entered intoan agreementproviding for the Board'sRegional Office in New York City to conduct an election among the respondent'semployeesOn November 29 an election was held, the results of which were as follows3 voting for the Union,2 against eShortly before the aforesaid election Levey addressed the employees as follows'"You fellows aregoingto have yourown unionshop around here all right, but it isgoing to be the best damn union shop in the city. You will not have any more coffeein the morning on my time. If you are going to come five minutes late, you are goingto be docked for it. No making up for it any more. I am going to make it so tough'around here that even you [pointing to Abromowitz] will considerit a pleasureto leave."He added, "Christmastime the girls in there [the office] are going to get bonuses, butnot you fellows here "9 On the day of the election Levey, upon arriving at the shopshouted to Abromowitz in the presence of the employees, "Stop electioneering aroundhere. The girls don't want to he bothered with your electioneering." Abromowitz pro-tested that lie had not been electioneering in the plant. Steinowitz interjected thatAbromowitz was entirely within his rights in electioneering off of the respondent'spremises on his own time. Levey replied, "I won't stand fora union inhere anyway."Steinowitz pointed out that by making the foregoing statement Levey waselectioneer-ing in violation of the law. Levey answered, "I don't care if I am violating the law,fdon't care if I am electioneering."The undersigned finds that the respondent, by the foregoing statements and conduct,including questioning applicants for hire as to their union affiliationand threateningeconomic reprisals to its employees if they designated the Union as their collectivebargaining representative, further -interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed them in- Section 7 of the Act i°IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the respondent set forth in Section III, above, occur-ring in connection with the operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce8 The complaintin the instant case contains,no allegationthat the respondent refused to bargaincollectively in violation in Section 8 (5) of the Act"Levey referred to the bonus which he customarily gave the employees before Christmas Thepreviousyear he had given each employee a war bond having a facevalue in theamount of $25.00S° Levey, onseveral occasionsduring thehearing, admittedhis hostility to the Union. He declared,"this whole thing," referringto the Union's organizational campaign and the hearing in the instantcase, "has driven toe to thepoint andthe factoryis in such a conditionthat I don't see how we canhonestly tell the Navy that we can finish the rest of the contract . . . I think the contract should betaken awayfrom us .. ." In explanation of the foregoing statementhe declared, "I have hademployees there that I had a lot ofconfidence in, and I feelI could notcontinueeven if 1 signed theunion shopI could not be amicable,and I could'not work withthe men.I don't seehow I can," HeAdded, "Thefeeling is not there that was therebefore . . . I feel that everything that was done injoining the Union was done insuch a mannerthat it could have been done and I could have beentaken into confidence, and they would have joined theUnion anyway, but at least I felt I should haveknown about it andnot be toldby somebody else " RUBBER STAMPS, INC.v THE REMEDY19Since it has been found that the respondent has engaged in certain unfair laborpractices,itwill be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the purposes of the Act.Since it has also been found that the respondent discriminated in regard to the hireand tenure of employment of George Garsson, it will be recommended that therespondent offer him full and immediate reinstatement to his former or substantiallyequivalent position without prejudice to his seniority or other rights or privileges.ItWill be furtherrecommended that the respondent make him whole for any loss ofpay he may have suffered by reason of such discrimination by payment to him of a sumofmoney equal to the amount he normally would have earned asWages from the(late of the discharge to the date of respondent's offer of reinstatement,less his netearningsli dring such period.-Upon the foregoing findings of fact and upon the entire record in the case, theundersignedmakesthe following :CONCLUSIONS OF LAW1.Internationalv1etalEngravers Union, an unaffiliated organization, is a labororganization within the meaning of Section 2 (5) of the Act.2By discriminating in regard to the hire and tenure of employment of GeorgeGarsson, and thereby discouraging membership in InternationalMetal EngraversUnion, unaffiliated, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act3By interfering with, restraining, and coercing its employees vi the exercise ofthe rights guaranteed them in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) of the Act4.The aforesaid unfair labor -practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,Ruber Stamps, Inc., its officers, agents, successors and assigns, shallI(a)Discouraging membership in International Metal Engravers Union, unaffiliated,or in any other labor organization of its employees, by discriminatorily dischargingany of its employees, or in any other manner discriminating in regard to their hireor tenure of employment or any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to form labor organizations, to join orassist InternationalMetal Engravers Union, unaffiliated, or any other labor organi-zation, to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Actin By "net ear mngs" is meant earnings less expenses,such as foi ti anspui tattoo, loom, and 1-aidincurredby anemployee in connection with obtaining work and working elsewhere than for therespondent,which would not have been incurred but for his unlawful discharge and the consequentnecessity of his seekingemplotinient elsewhere SeeMatter of Crossett Lumber Company, 8 N L RIt440Monies received for work performed upon Federal, State, county, municipal, or other work-ielief projects shall be considered as earnings See Re¢ubli,Steel Coi pm at, ,, iV L 12 B , 311U S. 7 20DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the undersigned finds will effectuatethe policies of the Act(a)Offer George Garsson immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges ;(b)Make whole George Garsson for any loss of pay he may have suffered byreason of the respondent's dscrinunation in regard to his hire and tenure of employ-ment, by payment to him of a suns of money equal to that which he normally wouldhave earned as wages from the date of his discharge to the date of the respondent'soffer of reinstatement, less his net earnings' during sucli period ;(c)Post immediately in conspicuous places at its plant in New York City, andmaintain for a period of at least sixty (60) consecutive days from the date of post-ing, notices to its employees stating* (1) that the respondent will not engage in theconduct from which it is recommended that it cease and desist in paragraphs 1 (a)and (b) of these recommendations ; (2) that the respondent will take the affirmativeaction set forth in paragraphs-2 (a) and (b) of these recommendations; and (3) thatthe respondent's employees are free to become or remain members of InternationalMetal Engravers Union, unaffiliated, and that the respondent will not discriminateagainst any employee because of membership in or activity on behalf of that or anyother labor organization.(d)Notify the Regionl Director for the Second Region in writing within ten (10)days from the receipt of this Intermediate Report what steps the respondent has takento comply herewith.It is further recommended that unless oil or before ten (10) days from the dateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writ:ug that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26, 1943,any party or counsel for the Board may within fifteen (15) days from the date of theentry of the order transferring the case to the Board, pursuant to Section 32 of ArticlelI of said Rules and Regulations, file with the Board, Rochambeau Building,Wash-ington, D C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or proceed-ing (including rulings upon all motions or objections) as he relies upon together withthe original and four copies of a brief in support thereof. Immediately upon the filingof such statement of exceptions and/or brief, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director. As further provided in Section 33, should any partydesire permission to argue orally before the Board request therefor must be made inwriting to the Board within ten (10) days from the date of the order transferring thecase to the Board.Dated January 16, 1945.WILLIAM JISAACSONTrial Examiner12See footnote 11,supra